Citation Nr: 0619264	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for renal disease as 
secondary to hepatitis C.

3.  Entitlement to a psychiatric disability to include post-
traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.

Since a determination of TDIU may depend on the resolution of 
the veteran's claim of entitlement to service connection for 
a psychiatric disability, resolution of this matter must be 
deferred until the claim regarding the veteran's psychiatric 
disability is decided.

The issue of a psychiatric disability to include PTSD is 
addressed in the REMAND portion of the decision below and 
service connection for a psychiatric disability is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran contracted 
hepatitis C during service.

2.  The evidence fails to show that the veteran's renal 
disease is related to a service connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The criteria for service connection for renal disease 
secondary to hepatitis C are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).




Hepatitis C

The veteran asserted at his hearing before the Board that he 
believed he contracted hepatitis C while in service when he 
donated blood in 1975.

Nevertheless, the veteran is not medically qualified to 
testify as to matters requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).
 
Service medical records fail to show any evidence of 
hepatitis C during service.  Following service, the veteran 
was not diagnosed with hepatitis C for more than 15 years 
(the veteran testified that he tested positive for hepatitis 
C in 1994).  The claims file is also void of a medical 
opinion of record indicating that it is as likely as not that 
the veteran contracted hepatitis C during service.

While the veteran filled out a risk factors for hepatitis C 
survey in April 2003, in which he denied exposure to any of 
the exposed risk factors for hepatitis C, the lack of 
exposure to risk factors alone does not make it as likely as 
not that the veteran contracted hepatitis C in service.  
Additionally, at a VA examination in September 2003, a VA 
examiner indicated that the etiology of the veteran's 
hepatitis C was not apparent.

Given the lack of any evidence showing that it as likely as 
not that the veteran contracted hepatitis C in service, the 
veteran's claim is denied.

Renal disease

The veteran testified that his renal disease was secondary to 
his hepatitis C.  Medical evidence supports this contention.  
However, as hepatitis C has not been service connected, the 
veteran's renal disease may not be service connected 
secondary to hepatitis C.  Accordingly, the veteran's claim 
of entitlement to service connection for renal disease 
secondary to his hepatitis C is denied. 


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in June and July 2003.  By these, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for hepatitis C is denied.

Service connection for renal disease as secondary to 
hepatitis C is denied.


REMAND

The veteran indicated at his hearing that he was diagnosed 
with PTSD by the VA in approximately 2001.  However, a review 
of the veteran's claims file fails to reveal any psychiatric 
treatment records from this time period or since.  As such, a 
remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining 
to psychiatric treatment from the VA 
Medical Center in Little Rock, Arkansas, 
dated since 2000.  

2.  After taking any further action as 
indicated upon the completion of the 
development requested above, the RO should 
again review the record and readjudicate the 
claim for service connection for a 
psychiatric disability to include PTSD, and 
then take whatever action the facts dictate 
is appropriate regarding the TDIU claim.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of 
the case and allowed an appropriate period 
of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


